Citation Nr: 0513355	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from November 1962 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied appellant's 
request to reopen a previously denied claim for service 
connection for a left knee disorder.

This issue was remanded to RO for further development in 
January 2002.  Regrettably, the matter is not yet ready for 
final Board review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this matter was previously remanded for 
additional development in January 2002.  Specifically a 
medical opinion, explaining the pertinence of certain 
findings on file was indicated.  An examination was conducted 
which resulted in current findings concerning the left knee 
replacement, and an opinion advanced concerning current 
complaints.  Regrettably, this opinion does not provide 
responses to the matter addressed by the Board.  As such, the 
Board cannot continue without further development.  See 
Stegall v. Brown, 11 Vet. App. 268 (1998).

Review of the record reveals that while appellant listed a 
left leg injury by history on his initial, 1965, application 
for VA benefits, but the matter was not initially 
adjudicated.  The is a final rating action denying service 
connection in December 1995.  Review of the service medical 
records reveals a history, recorded in February 1965, of a 
twisting injury of the left knee in December 1962.

The record further reveals that VA examination of October 
1965, X-ray study revealed slight osteoarthritic changes.  
The diagnoses included chronic left knee arthritis.  He was 
also noted to have had a history of rheumatic fever at the 
age of 11.  He was treated for rheumatic heart disease during 
service.

Subsequent records continue to show additional complaints 
referable to the left knee.  Findings consistent with 
Pellegrini-Stieda's Disease and arthritis of the joint were 
noted over the years.  In the mid 1990's a total left knee 
prosthesis, apparently associated, in part with significantly 
decreased function of the left knee with arthritis.

Questions remain as to whether there is any relationship 
between the in-service twisting injury, the onset of 
arthritis right after service, and the findings leading to 
the total knee replacement.  It should be noted that if the 
arthritis was related to service, it would be inappropriate 
to deny service connection currently on the basis that there 
is no arthritis as it was removed for the total knee 
replacement.  Thus, the matter addressed in the prior remand 
yet needs resolution.

In view of the foregoing this case is REMANDED for the 
following action:

The claims file should be returned to the 
examiner who conducted the 2004 physical 
examination, or a similar situated 
physician, for review and response to the 
following questions.  (a)  Is the 
arthritis noted in 1965 related in any 
way to the twisting injury reported in 
1962 or any other in-service occurrence 
or event?  Is it related to the arthritis 
that later resulted in the need for a 
total knee replacement?  (b) what is he 
significance, if any of the finding 
Pellegrini-Stieda's Disease and can it be 
related to in-service occurrence or 
event? (c)  Is the service connected 
rheumatic heart disease in any way 
related to left knee pathology, including 
arthritis?  Medical bases for any 
responses should be set forth.  If a 
determination cannot be made without 
resort to speculation, that too should be 
noted.

When the aforementioned development has been accomplished, 
the matter should be reviewed by the RO.  To the extent the 
benefits sought are not provided, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the appellant unless he is notified.  The 
Board intimates no opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




